Citation Nr: 9913892	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic lumbosacral 
spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1988 to November 
1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
North Little Rock, Arkansas, Regional Office which denied 
service connection for chronic lumbosacral spine strain/pain 
syndrome.  In February 1994, the veteran indicated that she 
moved to Florida and requested that her claims file be 
transferred to the St. Petersburg, Florida, Regional Office 
(RO).  In October 1996 the Board remanded the issue of 
service connection for a chronic lumbosacral spine disorder 
to the RO for an orthopedic evaluation of the veteran.  

An October 1996 notation in the record from the Bay Pines, 
Florida, Department of Veterans Affairs (VA) Medical Center 
indicated that the scheduled examination was being canceled 
due to "incorrect jurisdiction" as the veteran lived in 
Tampa, Florida, and should be seen at the Tampa, Florida, VA 
Medical Center.  The examination was not subsequently 
rescheduled.  

In February 1997 the Board once again remanded the matter to 
the RO for an orthopedic examination of the veteran.  The 
requested development has been accomplished and the claim is 
now before the Board for further appellate review.  


FINDING OF FACT

There is no competent evidence linking a chronic lumbosacral 
spine disability to disease or injury during service.  


CONCLUSION OF LAW

The claim of service connection for a chronic lumbosacral 
spine disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she currently has a chronic 
lumbosacral spine disability as the result of a back injury 
during service. 

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as arthritis, service connection is 
warranted when the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

There is no evidence that she served in combat, therefore 38 
U.S.C.A. § 1154 (West 1991) does not apply.

Here, the Board finds that the claim for service connection 
for chronic lumbosacral spine disability is not well grounded 
because there is no competent evidence of a nexus between the 
current chronic lumbosacral spine disability and the back 
strain in service. 

At her February 1988 physical examination for service 
entrance the veteran reported that she had strained he lumbar 
area while lifting in January 1988.  On contemporaneous 
examination, the veteran was found to exhibit no lumbar 
abnormalities.  Treatment record dated July 1988 conveyed 
that the veteran complained of progressive back pain after 
lifting some heavy boxes.  Medical records from November 1988 
are illegible.  A separation examination was not conducted 
but the examination done for the Medical Board Evaluation 
found no abnormality other than left hip pain/strain 
syndrome.  The service medical records cannot reasonably be 
construed as showing a chronic or continuing lumbosacral 
spine disability.  38 C.F.R. § 3.303 (1998).

At the April 1993 VA examination for compensation purposes, 
the veteran complained of chronic radiating low back pain and 
stiffness.  She related that her low back complaints had 
begun during boot camp.  Examination of her back showed that 
the back was nontender with no muscle spasm and negative 
straight leg raise test.  No reflex, sensory, or motor 
deficit was noted.  The VA examiner observed no current 
lumbosacral abnormalities and advanced a diagnosis of chronic 
lumbosacral strain/sprain syndrome.  The physician did not 
comment as to the etiology for the veteran's low back 
disability nor establish the validity of the diagnosis in 
view of the findings.  

The veteran testified at the RO hearing of July 1994 that she 
was placed on light duty after experiencing a catch in her 
back.  She stated that there was only one incident involving 
her back while she was in service.  The veteran reported that 
her hip injury caused pain in her lower back.  She indicated 
that she had not received any treatment for her back since 
she left service in November 1989.  

At the April 1997 VA examination of the veteran's spine 
revealed that there were no postural abnormalities, no fixed 
deformity and no lowers extremity motor weakness.  The 
musculature of the back was well developed and there was 
paravertebral musculature spasm.  Forward flexion was 60 
degrees, backward extension was none.  Left and right lateral 
flexion was 30 degrees and rotation to the right and left was 
30 degrees.  The examiner noted that any motion beyond these 
ranges caused pain in the veteran's left buttock and groin.  
The veteran could stand on her toes without difficulty and 
could stand on her heels.  Patella tendon and Achilles tendon 
reflexes were average bilaterally.  Flip test was negative 
bilaterally.  Straight leg raise test was positive on the 
left at 50 degrees.  X-rays of the veteran's lower back 
showed flattening of the normal lumbar lordosis.  Otherwise, 
the X-rays were unremarkable.  The impression was mechanical 
low back pain and some evidence of lumbar radiculopathy.  The 
examiner opined that the low back pain did not appear to be 
due to any lumbosacral disease or injury.  It appeared 
mechanical in nature.  She further indicated that the 
presence of future flare-ups and their associated symptoms 
could not be predicted at the time of the examination.  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A claimant 
would not meet this burden imposed by section 5107 (a) merely 
b presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The physician's statement, that the low back pain did not 
appear to be due to any lumbosacral disease or injury, is 
supported by the findings.  The evidence establishes that 
there is no connection between a current disability and 
disease or injury during service.  For this reason the claim 
must be denied as not well grounded. 

A claim which is plausible or "well grounded" includes 
evidence which links the current disability to disease or 
injury during service.  As noted above, there is no competent 
evidence linking the current lumbosacral spine disability to 
the back strain in service. 

Although the RO did not specifically state that it denied the 
veteran's claim for service connection for a chronic 
lumbosacral spine disability on the basis that it was not 
well grounded, the Board concludes that this was harmless.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  The rating 
decisions, statement of the case and supplemental statement 
of the case adequately informed the veteran of the lack of 
evidence to support her claim.  Particularly, the April 1997 
supplemental statement of the case (at page 2) told the 
veteran that it was necessary to provide evidence which 
demonstrated service incurrence or aggravation of a back 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  She has not 
provided such evidence so the claim is not well grounded and 
must be denied.  


ORDER

Service connection for a lumbosacral spine disability is 
denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

